DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The closest prior art of record, Hadden (U.S. 4,476,706) teaches a method for adjusting a measuring system (Abstract) comprising: operating a process (column 1, 8-18; column 2, lines 51-54;
column 4, lines 24-34); mounting a measuring device with respect to the process for measuring a parameter associated with the process (column 1, lines 8-18; column 2, lines 51-54; column 4, lines 24-34); applying power to the measuring device (column 4, lines 49-61); and positioning an adjustment member 11 against or proximal to a target area of the measuring device to place the measuring device in an adjustment mode that enables subsequent adjustment of one or more features of the measuring device (Fig 1; column 5, lines 2-8).
Hadden does not teach that the adjustment member is positioned with in a pre-determined period of time after applying power to the measuring device; that the adjustment is via subsequent positioning of the adjustment member against or proximal to the target area; subsequently positioning the adjustment member against or proximal to the target area while the measuring device is in the adjustment mode to adjust one or more features of the measuring device.
Therefore, the prior art of record fails to teach the invention as set forth in claims 1-26, and the Examiner can find no teaching of the housing structure for a steering apparatus, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










.